September 26, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
DANIEL DROR II, INDIVIDUALLY AND TRUSTEE OF THE DANIEL DROR
         II TRUST OF 1998 AND DANIEL DROR, Appellants

NO. 14-12-00322-CV                          V.

                         DANIEL MUSHIN, Appellee
                     ________________________________

       This court today heard the motion for rehearing filed by Appellants. We
order that the motion be OVERRULED, this court’s former judgment of July 23,
2013, be vacated, set aside, and annulled, and this court’s Memorandum Opinion
of July 23, 2013 be withdrawn.

     This cause, an appeal from the judgment in favor of appellee, Daniel
Mushin, signed January 30, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants, Daniel Dror II, Individually and Trustee of the Daniel
Dror II Trust of 1998 and Daniel Dror, jointly and severally, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.